          Case 17-40327-KKS    Doc 34   Filed 12/20/18   Page 1 of 4




                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

IN RE:                                            CASE NO. 17-40327 KKS
WILSON, DON THORNTON
                                                  CHAPTER 7

                Debtor(s)

       APPLICATION FOR COMPENSATION TO TRUSTEE

     Mary W. Colón, Trustee of the bankruptcy estate of the above-
named Debtor(s), applies for compensation and says:
     1.     The debtors filed a petition for relief under Chapter 7 of
the Bankruptcy Code on 07/27/17.
     2.     Applicant was appointed as trustee to take charge of the
property of the debtors on 07/27/17, and has duly qualified and
performed all the duties required of him/her as trustee.
     3.     The trustee has duly administered all properties of the
debtors, reduced them to monies and realized from said properties
the sum of $1,827.53.
     4.     The trustee has filed with this Court all the reports and
records required by this Court.
     5.     A reasonable compensation for services as trustee is:

            $       1,827.53    x   25% =     $          456.88
            $           0.00    x   10% =     $            0.00
            $           0.00    x    5% =     $            0.00
            $           0.00    x    3% =     $            0.00
                                              $          456.88
          Case 17-40327-KKS   Doc 34   Filed 12/20/18   Page 2 of 4




     6.     Trustee has paid out of her own funds the following
expenses, properly chargeable to the estate, none of which has been
repaid, and for which reimbursement is requested:

            Premium on Trustee's bond        $            0.88
            Necessary copies                 $           58.00
            Postage                          $           26.72
            Other                            $            0.00
            Total                            $           85.60

     7.     A detailed expense report is attached as Exhibit “A”.

     WHEREFORE, Mary W. Colón, trustee of the bankruptcy estate
of WILSON, DON THORNTON, prays for such allowance for his/her
services herein as the Court finds reasonable and just.


Dated: November 14, 2018                /s/ Mary W. Colón
                                        Mary W. Colón, Trustee
                                        P. O. Box 14596
                                        Tallahassee, FL 32317
                                        (850) 241-0144
                                        trustee@marycolon.com
Printed: 11/14/18 10:30 AM     Case 17-40327-KKS       Doc 34       Filed 12/20/18    Page 3 of 4   Page: 1

                                    Expense Worksheet Exhibit "A"
                                            Period: 01/01/00 - 11/14/18
                                  Trustee: Mary W. Colon, chapter 7 trustee (290330)


     Case Number: 17-40327                             Case Name:      WILSON, DON THORNTON
       Case Type: Assets                                    Judge:     KAREN K. SPECIE
      Petition Date: 07/27/17                        341a Meeting:     09/18/17   13:30


  Category: COPIES

    Date     Description                                             Hours/Unit            Rate       Total
  10/18/17   NOITS doc. #17 mailed by BK Atty                              1.00           $5.000      $5.00
  01/08/18   2017 tax refund turnover                                     12.00           $0.250      $3.00
  04/17/18   letter to Boone - debtor's voided check & A/R Status          3.00           $0.250      $0.75
             Report enclosed
  05/21/18   Motion to Pay doc. 27                                         6.00           $0.250      $1.50
  05/25/18   service re: Order doc. 28                                    10.00           $0.250      $2.50
  11/14/18   order fees                                                   30.00           $0.150      $4.50
  11/14/18   nfr                                                          75.00           $0.150     $11.25
  11/14/18   not div                                                      28.00           $0.250      $7.00
  11/14/18   tfr/nfr/tdr                                                  30.00           $0.250      $7.50
  11/14/18   financial file                                               60.00           $0.250     $15.00

                                     Total for category COPIES:          255.00                      $58.00

  Category: POSTAGE

    Date     Description                                             Hours/Unit            Rate       Total
  10/18/17   NOITS doc. #17 mailed by BK Atty                             11.00           $0.460      $5.06
  01/08/18   2017 tax refund turnover                                      2.00           $0.460      $0.92
  04/17/18   letter to Boone - debtor's voided check & A/R Status          1.00           $0.470      $0.47
             Report enclosed
  05/21/18   Motion to pay doc. 27                                         2.00           $0.470      $0.94
  05/25/18   Order doc. 28                                                 2.00           $0.470      $0.94
  11/14/18   order fees                                                   15.00           $0.470      $7.05
  11/14/18   nfr                                                          15.00           $0.470      $7.05
  11/14/18   not div                                                       7.00           $0.470      $3.29
  11/14/18   tdr                                                           1.00           $1.000      $1.00

                                   Total for category POSTAGE:            56.00                      $26.72

  Category: TRUSTEE BOND

    Date     Description                                             Hours/Unit            Rate       Total
  11/14/18   Summary                                                       1.00           $0.880      $0.88

                              Total for category TRUSTEE BOND:             1.00                       $0.88

                                                                      Total for case 17-40327:       $85.60
Printed: 11/14/18 10:30 AM   Case 17-40327-KKS     Doc 34    Filed 12/20/18       Page 4 of 4   Page: 1

                                 Expense Worksheet Exhibit "A"
                                         Period: 01/01/00 - 11/14/18
                               Trustee: Mary W. Colon, chapter 7 trustee (290330)


     Case Number: 17-40327                         Case Name:    WILSON, DON THORNTON
       Case Type: Assets                                Judge:   KAREN K. SPECIE
      Petition Date: 07/27/17                    341a Meeting:   09/18/17    13:30



                                                                            Grand Total:         $85.60
